Citation Nr: 1525120	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  09-45 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating higher than 70 percent for posttraumatic stress disorder (PTSD), for the period prior to November 21, 2013.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel






INTRODUCTION

The Veteran served on active duty from December 1970 to August 1972, including combat service in the Republic of Vietnam; his decorations include the Bronze Star and the Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In May 2013, the Board first addressed the issue of entitlement to an initial disability rating higher than 70 percent for PTSD.  The Board remanded that issue for additional development, including to provide the Veteran with a VA examination.  The Board again remanded the issue of entitlement to a disability rating higher than 70 percent for PTSD to the agency of original jurisdiction (AOJ) to obtain relevant records from the Social Security Administration (SSA).  In October 2014, the SSA informed VA that the medical records had been destroyed.  The case has properly been returned to the Board for appellate consideration. 

Previously before the Board was the appeal of a denial of revision of a November 1972 RO decision that failed to assign an initial compensable rating for residuals of a right leg shell fragment wound with retained foreign bodies and minimal degenerative changes (right lower extremity).  That issue was the subject of a remand from the U.S. Court of Appeals for Veterans Claims (Court) in February 2014, following a May 2013 Board decision, for compliance with the terms of a joint motion for remand.  The Board adjudicated that issue in June 2014 and it is no longer before the Board.


FINDING OF FACT

From the date that the Veteran filed his claim of entitlement to service connection for PTSD, his PTSD has resulted in total occupational and social impairment due to the persistent danger of him hurting others.  
CONCLUSION OF LAW

The criteria for a 100 percent rating for PTSD have been met since the date of claim of entitlement to service connection for PTSD, January 31, 1997.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was established in a June 1997 rating decision and an initial 50 percent disability rating was assigned effective January 31, 1997, the date that VA received the Veteran's claim of entitlement to service connection for PTSD.  Following receipt of new and material evidence, the AOJ issued an October 1997 rating decision in which it increased the rating to 70 percent, effective January 31, 1997.  In a December 1997 rating decision, the AOJ granted a total disability rating based on individual unemployability due to service connected disability, effective January 31, 1997.  This was based on medical evidence that the Veteran was unemployable by reason of PTSD symptomatology alone.  

Following the June 2014 Board Remand, VA provided a relevant examination on November 21, 2014.  Based on that examination, the AOJ increased the disability rating for the Veteran's PTSD to 100 percent, effective the date of the examination.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The General Formula for Rating Mental Disorders specifies that a 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 .

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2014).  The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness. Higher scores correspond to better functioning of the individual.  This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.  

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  DSM-IV (1994).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  Id.

VA first examined the Veteran with regard to his PTSD in March 1997.  The examination report documents that the Veteran had then been married with two adult sons.  He reported that he played golf, belonged to a golf club, was paying off a mortgage, watched television, occasionally read the newspaper, and belonged to the DAV but was not active.  

He reported most of his income came from work as a painter and his VA disability award.  He reported that he generally worked alone but would work with someone else on occasion on particularly large jobs.  He also reported that he had been depressed for many years, felt irritable and hostile, did not trust anyone, was confrontational, particularly on the job, and been involved in physical altercations.  He reported that he did not tolerate crowds well and isolated from others.  

Significantly, in a November 1997 statement, the Veteran reported that he had not worked in any capacity since September 1997 and prior to that he was unable to complete the jobs that he started so he did not charge the clients.  

The March 1997 mental status examination found the Veteran to have a depressed mood and his affect was quite emotional.  He lost control when attempting to talk about events that occurred in Vietnam.  The clinician estimated a GAF score of 50, with serious impairment in social and occupational functioning.  

VA provided another examination in September 1997.  The Veteran reported that he spent his leisure time with his grandchildren, watched television, read the newspaper, and played golf at a golf club once or twice per month.  He reported that he had become combative with supervisors and could only get small jobs as a result.  He reported that he was depressed, felt nonfunctional, and consequently had withdrawn and become agitated.  He reported that he isolated from people and when he is around people he becomes agitated and confrontational.  The mental status examination results were not significantly different that those of the March 1997 examination.  The examiner assigned an estimated GAF of 47 and commented that this was with serious impairment in social and occupational functioning due to PTSD.  

There are also notes from the Vet Center.  Significantly, a December 1997 note documents the mental health professional's statement that the Veteran's PTSD symptoms currently prohibited him from social and industrial activities.  

A January 1998 VA psychiatric note includes that the Veteran dealt with his anger by isolating from others due to homicidal feelings and that he had problem with agitation and explosive anger.  Objectively, his mood was dysphoric, his affect was blunted and sad, and he was somewhat guarded.  Thought processes were unremarkable and he had no delusions or hallucinations.  

There is also a short form evaluation for mental disorders indicating that the Veteran's most recent visit was in June 1998.  The most significant findings were that the Veteran was irritable, aggressive, violent, had poor impulse control, and had problems with anger control.  A prognosis note stated that the Veteran's condition was permanent and stationary at the level of total disability, that he had been symptomatic since Vietnam, and that there was a risk of deterioration as he ages.  

VA conducted a review PTSD examination of the Veteran in February 2000.  The Veteran reported failure of medications for depression and that he did not like to participate in group therapy although he had tried the idea.  He reported being unhappy, very nervous and that he had been unable to work since 1996 and was currently unable to work because he was very upset.  He reported that that he had distressing recollections every day, all day, and that it is impossible for him to work or function.  The Veteran reported that he had difficulty controlling his anger and concentrating, has diminished interest in his wife and felt detached from her, and the examiner remarked that even during the examination it was clear that the Veteran startles very easily.  The examiner interviewed the Veteran's wife alone, seeking to corroborate the Veteran's report.  She reported that the Veteran often slept all day and was unable to sleep at night.  She reported that the Veteran had a new friend, a fellow Veteran, who he had taken into confidence.  

Mental status examination found the Veteran depressed and avoidant.  His affect was one of agitated depression.  His speech became illogical and obscure during the examination and the examiner commented that he sometimes uttered irrelevancies because he feared that he would be near continuous panic or depression.  The examiner assigned a GAF score of 40 and indicated that it had not been higher during the past year.  

VA provided the next relevant examination in November 2013.  The examiner provided that the level of occupational and social impairment that best summarizes the Veteran's level of occupation and social impairment was occupational and social impairment with deficiencies in most areas; essentially the first sentence of the 70 percent criteria.  The Veteran reported that his only friend was his wife and that things were not good between him and his children because he gets antagonized easily.  He reported that he started drinking alcohol in January, after 20 years of abstinence because of the stress of family problems.  The examiner listed symptoms due to the Veteran's PTSD including disorientation to time or place and spatial disorientation.  The examiner remarked that the Veteran's PTSD was possibly becoming more severe.  He assigned a GAF score of 45.  

The Board finds that the evidence from the 1997 examination forward shows that the Veteran's PTSD has resulted in total occupational and social impairment due to what amounts to persistent danger of hurting others and that this has been the case during the entire course of his claim and appeal.  The evidence shows that he has been unable to work in virtually any capacity due to his inability to control his anger due to his PTSD and his resulting interactions with others.  Although he has maintained his marriage, it is clear that his PTSD symptoms have resulted in total social impairment as well as total occupational impairment.  He reported belonging to DAV, but was not active.  He reported belonging to a golf club but there is no indication of any social engagement, he merely reported playing golf once or twice per month.  His wife's report that he has a friend who is also a veteran is not sufficient evidence of lack of total social impairment.  The GAF scores also reflect this total social and occupational impairment.  The criteria for a 100 percent rating have been met for the entire period on appeal.

In an April 2015 Brief, the Veteran's representative characterized this issue as one of whether an effective date earlier than November 21, 2013 was warranted for a 100 percent rating for PTSD.  This matter comes to the Board on appeal of the rating decision in which service connection was granted and an initial disability rating assigned.  

Simply stated, framing this as an "effective date" issue is not substantially different than framing it as an appeal of the initial rating assigned.  There has been no argument that service connection should have been granted earlier than January 31, 1997 and no argument that there was a claim of entitlement to service connection for PTSD received by VA earlier than that date.  As such the earliest effective date allowable under statute and regulation is January 31, 1997.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  

Consistent with VA's duty to maximize a claimant's benefits, the Board has considered whether special monthly compensation at the rate found at 38 U.S.C.A. § 1114(s) is warranted.  See Akles v. Derwinski, 1 Vet. App. 118 (1991).  That statutory subsection provides that if a veteran has a service-connected disability rated as total and has additional service-connected disabilities rate at 60 percent or more, then the monthly compensation specified at that subsection is paid.  38 U.S.C.A. § 1114(s) (West 2014).  

The Veteran's disabilities, other than PTSD (the disability rated as total), are as follows:  Residuals, shell fragment wound, right lower extremity, rated 20 percent disabling; residuals shell fragment wound, left lower extremity, rated 10 percent disabling; epilepsy, rated 10 percent disabling; right ankle, degenerative joint disease, rated 10 percent disabling; and bilateral calves, peripheral neuropathy, rated 10 percent disabling.  Those disabilities combine to less than 60 percent.  See 38 C.F.R. § 4.25 (2014).  Hence, the criteria for special monthly compensation at the 38 U.S.C.A. § 1114(s) rate have not been met.  The Veteran's own statements would not indicate higher evaluations of those problems are warranted at this time. 

In summary, the Board finds that the criteria for a 100 percent rating have been met for the entire period on appeal and therefore grants the Veteran's appeal in full.   As such, even if VA did not meet its duties to notify and assist under 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 3.159, or any remand directive was not complied with, such error is harmless error and no further discussion is necessary.  Beyond which, additional development of this case (along with additional delay in the full adjudication of this case) will not provide a basis to grant the Veteran additional compensation.       




ORDER

A 100 percent disability rating is granted for PTSD, effective January 31, 1997.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


